___________

                                    No. 96-1647
                                    ___________

Amel F. Lueth,                            *
                                          *
              Appellant,                      *
                                          *       Appeal from the United States
     v.                                   *       District Court for the
                                          *       Southern District of Iowa
United States of America,                     *
                                          *       {UNPUBLISHED}
              Appellee.                   *

                                    ___________

                     Submitted:     October 25, 1996

                           Filed:   November 15, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Amel F. Lueth was convicted of several drug trafficking offenses, and
we affirmed.     United States v. Lueth, 807 F.2d 719 (8th Cir. 1986).       In
this 28 U.S.C. § 2255 motion, Lueth asserted that the government's seizure
and administrative forfeiture of his 1978 Ford van, in pre-indictment
proceedings which he did not contest, constituted punishment and thus
barred his later criminal prosecution and conviction.       He also asserted he
was denied due process in




                                       -1-
connection with the administrative forfeiture.   The district court1 denied
relief, and Lueth appeals.


     We conclude that Lueth was not entitled to relief.         His double
jeopardy argument is foreclosed, see United States v. Ursery, 116 S. Ct.
2135, 2148-49 (1996); United States v. Kress, 88 F.3d 664, 665-66 (8th Cir.
1996), and deficient notice as to the forfeiture is not a ground for
attacking his conviction under § 2255.


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.

                                   -2-